UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 File No. 333-144053 Post-Effective Amendment No. 2 REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 File No.811-03330 Amendment No. 240 (Check appropriate box or boxes.) NATIONWIDE VARIABLE ACCOUNT – II (Exact Name of Registrant) NATIONWIDE LIFE INSURANCE COMPANY (Name of Depositor) One Nationwide Plaza, Columbus, Ohio 43215 (Address of Depositor’s Principal Executive Offices)(Zip Code) Depositor’s Telephone Number, including Area Code (614) 249-7111 Thomas E. Barnes, SVP and Secretary, One Nationwide Plaza, Columbus, Ohio 43215 (Name and Address of Agent for Service) Approximate Date of Proposed Public Offering September 15, 2008 It is proposed that this filing will become effective (check appropriate box) oimmediately upon filing pursuant to paragraph (b) oon (date) pursuant to paragraph (b) o60 days after filing pursuant to paragraph (a)(1) þon September 15, 2008 pursuant to paragraph (a)(1) If appropriate, check the following box: othis post-effective amendment designates a new effective date for a previously filed post-effective amendment. Title of Securities Being Registered Individual Flexible Premium Deferred Variable Annuity Contract Nationwide Life Insurance Company: ·Nationwide Variable Account –II Prospectus supplement dated September 15, 2008 to Prospectus dated June 1, 2008 This supplement updates certain information contained in your prospectus.Please read it and keep it with your prospectus for future reference. 1. The “Capital Preservation Plus Lifetime Income Option” charge within the “Recurring Contract Expenses” table is replaced with the following: Capital Preservation Plus Lifetime Income Option Total Variable Account Charges (including this option only) 1.00%1 2.10% 2. The “Additional Option Riders” section of the “recurring Contract Expenses” table is replaced with the following: Optional Riders with charges assessed annually as a percentage of the Current Income Benefit Base:2 Lifetime Income Options (an applicant may purchase one): 5% Lifetime Income Option 10% Lifetime Income Option 5% Spousal Continuation Benefit 1.00%3 1.20%4 0.15%5 10% Spousal Continuation Benefit 0.30%6 3. The “Summary of Maximum Contract Expenses” table is replaced with the following: Summary of Maximum Contract Expenses7 (annualized rate, as a percentage of the daily net assets) Mortality and Expense Risk Charge (applicable to all contracts) 0.90% Administrative Charge (applicable to all contracts) 0.20% Combination Enhanced Death Benefit II Option 0.45% Spousal Protection Annuity II Option 0.20% Beneficiary Protector II Option 0.35% 3% Extra Value Option 0.45% 10% Lifetime Income Option 1.20%8 10% Spousal Continuation Benefit 0.30%8 Maximum Possible Total Variable Account Charges 4.05%9 1For contracts issued on or after the later of September 15, 2008 or the date of state approval, the current variable account charge associated with the Capital Preservation Plus Lifetime Income Option is equal to an annualized rate of 0.75% of the daily net assets of the variable account.Additionally, the Guaranteed Term Option/Target Term Option charge associated with these contracts is equal to a reduction in crediting rates of 0.75%.For contracts issued prior to the later of September 15, 2008 or the date of state approval, the current variable account charge associated with the Capital Preservation Plus Lifetime Income Option is equal to an annualized rate of 0.60% of the daily net assets of the variable account.Additionally, the Guaranteed Term Option/Target Term Option charge associated with these contracts is equal to a reduction in crediting rates of 0.60%. 2 For information about how the Current Income Benefit Base is calculated, please see “Determination of the Income Benefit Base Prior to the First Surrender” later in this prospectus. 5The 5% Spousal Continuation Benefit is only available for election if and when the 5% Lifetime Income Option is elected. 6 The 10% Spousal Continuation Benefit is only available for election if and when the 10% Lifetime Income Option is elected. The current charge for the 10% Spousal Continuation Benefit is 0.20% of the Current Income Benefit Base. 7 The Capital Preservation Plus Lifetime Income Option is not listed in this summary since it cannot be elected with any of the Lifetime Income Options. 8 This charge is a percentage of the Current Income Benefit Base.For purposes of this table, Nationwide assumes the Current Income Benefit Base is equal to the daily net assets. 9The Maximum Possible Total Variable Account Charges associated with a particular contract may be higher or lower than 4.05% depending on whether the Current Income Benefit Base is higher or lower than the daily net assets.For purposes of this table, Nationwide assumes the Current Income Benefit Base is equal to the daily net assets. 1 4. The “Example” section is replaced with the following: This Example is intended to help contract owners compare the cost of investing in the contract with the cost of investing in other variable annuity contracts.These costs include contract owner transaction expenses, contract fees, variable account annual expenses, and underlying mutual fund fees and expenses.The Example does not reflect premium taxes or Short-Term Trading Fees which, if reflected, would result in higher expenses. The Example assumes: ·a $10,000 investment in the contract for the time periods indicated; ·a 5% return each year; ·the maximum and the minimum fees and expenses of any of the underlying mutual funds; ·the maximum Contingent Deferred Sales Charges; ·A $30 Contract Maintenance Charge expressed as a percentage of the average contract account size; and ·the total variable account charges associated with the most expensive combination of optional benefits (4.05%).1 For those contracts that do not elect the most expensive combination of optional benefits, the expenses would be lower. If you surrender your contract at the end of the applicable time period If you do not surrender your contract If you annuitize your contract at the end of the applicable time period 1 Yr. 3 Yrs. 1 Yr. 3 Yrs. 1 Yr. 3 Yrs. Maximum Total Underlying Mutual Fund Operating Expenses (1.47%) $1,241 $2,263 $611 $1,813 * $1,813 Minimum Total Underlying Mutual Fund Operating Expenses (0.46%) $1,135 $1,964 $468 $1,409 * $1,409 *The contracts sold under this prospectus do not permit annuitization during the first two contract years. 5. The “Capital Preservation Plus Lifetime Income Option” subsection of the “Charges and Expenses” section is replaced with the following: Capital Preservation Plus Lifetime Income Option The Capital Preservation Plus Lifetime Income Option is available under the contract at the time of application.The primary contract owner (or the primary annuitant in the case of a non-natural contract owner) must be age 35 or older at the time of application.The Capital Preservation Plus Lifetime Income Option may not be elected if the 5% Lifetime Income Option or the 10% Lifetime Income Option is elected. If the contract owner or applicant elects the Capital Preservation Plus Lifetime Income Option, Nationwide will deduct an additional charge at an annualized rate not to exceed 1.00% of the daily net assets of the variable account.For contracts issued on or after the later of September 15, 2008 or the date of state approval, the current charge associated with the Capital Preservation Plus Lifetime Income Option is 0.75% of the daily net assets of the variable account.For contracts issued prior to the later of September 15, 2008 or the date of state approval, the current charge associated with the Capital Preservation Plus Lifetime Income Option is 0.60% of the daily net assets of the variable account.Additionally, the interest rate of return credited to allocations made to the Guaranteed Term Options or Target Term Options will be reduced by not more than 1.00%.For contracts issued on or after the later of September 15, 2008 or the date of state approval, the interest rate deduction is 0.75%.For contracts issued prior to the later of September 15, 2008 or the date of state approval, the interest rate deduction is 0.60%. 6. A “10% Lifetime Income Option” subsection of the “Charges and Expenses” section is added immediately after the “Capital Preservation Plus Lifetime Income Option” subsection as follows: 10% Lifetime Income Option Upon the later of September 15, 2008 or the date of state approval, the 10% Lifetime Income Option is available under the contract at the time of application. The primary contract owner (or the primary annuitant in the case of a non-natural contract owner) must be between age 45 and 85 at the time of application.The 10% Lifetime Income Option may not be elected if the following optional benefits are elected: the 5% Lifetime Income Option, or the Capital Preservation Plus Lifetime Income Option. If the contract owner elects the 10% Lifetime Income Option, Nationwide will deduct an additional charge not to exceed 1.20% of the Current Income Benefit Base, which is the amount upon which the annual benefit is based.The current charge for the 10% Lifetime Income Option is 0.75% of the Current Income Benefit Base.The charge is deducted on each contract anniversary and is taken from the sub-accounts proportionally based on contract allocations at the time the charge is deducted. 1The total variable account charges associated with the most expensive combination of optional benefits may be higher or lower than 4.05% depending on whether the Current Income Benefit Base is higher or lower than the daily net assets.For purposes of this table, Nationwide assumes the Current Income Benefit Base is equal to the daily net assets. 2 7. The “5% Lifetime Income Option” subsection of the “Charges and Expenses” section is replaced with the following: 5% Lifetime Income Option The 5% Lifetime Income Option is available under the contract at the time of application for contracts issued in the State of New York.The primary contract owner (or the primary annuitant in the case of a non-natural contract owner) must be between age 45 and 85 at the time of application.The 5% Lifetime Income Option may not be elected if any of the following optional benefits are elected: the 10% Lifetime Income Option or the Capital Preservation Plus Lifetime Income Option. If the contract owner elects the 5% Lifetime Income Option, Nationwide will deduct an additional charge not to exceed 1.00% of the Current Income Benefit Base, which is the amount upon which the annual benefit is based.The current charge for the 5% Lifetime Income Option is 0.60% of the Current Income Benefit Base.The charge is deducted on each contract anniversary and is taken from the sub-accounts proportionally based on contract allocations at the time the charge is deducted. 8. The “Spousal Continuation Benefit” subsection of the “Charges and Expenses” section is replaced with the following: 5% Spousal Continuation Benefit The 5% Spousal Continuation Benefit is only available for election if and when the 5% Lifetime Income Option is elected.The contract owner’s spouse (or the primary annuitant’s spouse in the case of a non-natural contract owner) must be between age 45 and 85 at the time of application.If the contract owner elects the 5% Spousal Continuation Benefit, Nationwide will deduct an additional charge of 0.15% of the Current Income Benefit Base.The charge is deducted at the same time and in the same manner as the 5% Lifetime Income Option charge. 10% Spousal Continuation Benefit The 10% Spousal Continuation Benefit is only available for election if and when the 10% Lifetime Income Option is elected.The contract owner’s spouse (or the primary annuitant’s spouse in the case of a non-natural contract owner) must be between age 45 and 85 at the time of application.If the contract owner elects the 10% Spousal Continuation Benefit, Nationwide will deduct an additional charge not to exceed 0.30% of the Current Income Benefit Base.Currently, the charge for the 10% Spousal Continuation Benefit is 0.20% of the Current Income Benefit Base. The charge is deducted at the same time and in the same manner as the 10% Lifetime Income Option charge. 9. The chart in the “GTO Charges Assessed for Certain Optional Benefits” subsection of the “Guaranteed Term Options” section is replaced with the following: Optional Benefit GTO Charge Beneficiary Protector II Option 0.35% 3% Extra Value Option 0.45%* Capital Preservation Plus Lifetime Income Option up to 1.00%** * For contracts issued on or after the later of September 15, 2008 or the date of state approval, the Guaranteed Term Option/Target Term Option charge associated with the Capital Preservation Plus Lifetime Income Option is equal to a reduction in crediting rates of 0.75%.For contracts issued prior to the later of September 15, 2008 or the date of state approval, the Guaranteed Term Option/Target Term Option charge associated with the Capital Preservation Plus Lifetime Income Option is equal to a reduction in crediting rates of 0.60%. 10. The second paragraph of the “Availability” subsection of the “Capital Preservation Plus Lifetime Income Option” section is replaced with the following: The CPPLI Option is not available if any of the Lifetime Income Options are elected. 11. The “Charges” subsection of the “Capital Preservation Plus Lifetime Income Option” section is replaced with the following: Charges The CPP Lifetime Income Option is provided in exchange for an additional charge equal to an annualized rate not to exceed 1.00% of the daily net assets of the variable account.For contracts issued on or after the later of September 15, 2008 or the date of state approval, the current charge associated with the CPP Lifetime Income Option is 0.75% of the daily net assets of the variable account.For contracts issued prior to the later of September 15, 2008 or the date of state approval, the charge associated with the CPP Lifetime Income Option is 0.60% of the daily net assets of the variable account.Additionally, the interest rate of return credited to allocations made to the Guaranteed Term Options or Target Term Options will be reduced by not more than 1.00%.For contracts issued on or after the later of September 15, 2008 or the date of state approval, the interest rate deduction is 0.75%.For contracts issued prior to the later of September 15, 2008 or the date of state approval, the interest rate deduction is 3 0.60%.Nationwide may realize a profit from the charge assessed for this option.All charges associated with the CPPLI Option will be assessed until annuitization and the charge will remain the same (unless the contract owner elects a new CPP Program or invokes the Lifetime Withdrawal Benefit reset opportunity, both discussed herein). 12. Item (b) of the “Investments During the CPP Program Period” subsection of the “Capital Preservation Plus Lifetime Income Option” is replaced with the following: (b)(i) if the Customer Portfolio Asset Rebalancing Service is available, one of the models available through that service (see (“Contract Owner Services”); or (b)(ii)any combination of the underlying mutual funds listed under the section “Income Benefit Investment Options” found later in this prospectus. Nationwide reserves the right to modify the list of available underlying mutual funds upon written notice to contract owners.If an underlying mutual fund is deleted from the list of available underlying mutual funds, such deletion will not affect any CPP Program already in effect. 13. The “Enhanced Capital Preservation Plus Program” subsection of the “Capital Preservation Plus Lifetime Income Option” section is replaced with the following: Enhanced Capital Preservation Plus Program. From time to time, Nationwide may offer an enhanced version of the CPP Program.An enhanced CPP Program will not result in any increase in cost to the contract owner.Enhanced CPP Programs operate similarly to the standard CPP Program, but provide for a larger non-GTO component than would be available under the standard CPP Program.In exchange for this benefit, Nationwide will impose stricter allocation restrictions on the non-GTO component.It is possible, under certain enhanced CPP Programs, for a contract owner to have 100% of their investment allocated to the non-GTO component during the preservation phase.Any enhanced CPP Program that Nationwide offers will be subject to the rates, conditions, and allocation percentages in effect at that point in time.For the list of underlying mutual funds available under the enhanced CPP Program, please see “Income Benefit Investment Options” later in this prospectus.While enhanced CPP Programs are offered, contract owners will still have the option to elect the standard CPP Program under the CPPLI Option.The contract owner may also elect either Dollar Cost Averaging or Dollar Cost Averaging for Living Benefits (see “Contract Owner Services” later in this prospectus). 14. The fourth bullet of the “Conditions Imposed During the CPP Program Period” subsection of the “Capital Preservation Plus Lifetime Income Option” section is replaced with the following: · Enhanced Fixed Account Dollar Cost Averaging and Dollar Cost Averaging for Living Benefits are not available asa contract owner service. 15. The “Lifetime Income Options - Generally” subsection of the “Optional Contract Benefits, Charges and Deductions” section is replaced with the following: Lifetime Income Options - Generally Unlike the CPP Lifetime Income Option, the 5% and 10% Lifetime Income Options are designed exclusively for contract withdrawal benefits, with no principal protection period.Nationwide determines a benefit base that it uses to calculate how much the contract owner can withdraw each year.Additionally, if the contract owner delays taking withdrawals, Nationwide will guarantee growth of the original income benefit base at a rate of 5% or 10% simple interest annually for up to 10 years. While the tax treatment for surrenders under withdrawal benefits such as the 5% or 10% Lifetime Income Options is not defined under federal tax law, Nationwide currently treats these surrenders as taxable to the extent that the cash value of the contract exceeds the contract owner’s investment at the time of the surrender.Please consult a qualified tax advisor. 16. The “Optional Contract Benefits, Charges and Deductions” section is amended to include the following subsection immediately after the “Lifetime Income Options - Generally” subsection: 10% Lifetime Income Option The 10% Lifetime Income Option provides for lifetime withdrawals, up to a certain amount each year, even after the contract value is zero.The age of the person upon which the benefit depends (the “determining life”) must be between 45 and 85 years old at the time the time of application.For most contracts, the determining life is that of the primary contract owner.For those contracts where the contract owner is a non-natural person, for purposes of this option, the determining life is that of the primary annuitant, and all references in this option to “contract owner” shall mean primary annuitant.The determining life may not be changed. The 10% Lifetime Income Option is available upon the later of September 15, 2008 or the date of state approval. The 10% Lifetime Income Option may not be elected if any of the following optional benefits are elected: the 5% Lifetime Income Option, or the Capital Preservation Plus Lifetime Income Option. 4 In exchange for this lifetime withdrawal benefit, Nationwide will assess an annual charge not to exceed 1.20% of the Current Income Benefit Base.The current charge for the 10% Lifetime Income Option is 0.75% of the Current Income Benefit Base.The charge associated with the 10% Lifetime Income Option will not change, except, possibly, upon the contract owner’s election to reset the benefit base, as discussed herein. The charge will be assessed on each contract anniversary (the 10% L.Inc Anniversary) and will be deducted via redemption of accumulation units.A prorated charge will also be deducted upon full surrender of the contract.Accumulation units will be redeemed proportionally from each sub-account in which the contract owner is invested at the time the charge is taken.Amounts redeemed as the 10% Lifetime Income Option charge will not reduce the current value of other benefits elected or available under the contract, will not be subject to a CDSC, and will not reduce amounts available under the CDSC-free withdrawal privilege.(See below for an explanation of what happens if application of the CDSC causes the gross surrender (the surrender amount plus the CDSC) to exceed the Lifetime Withdrawal Percentage limit). Election of the 10% Lifetime Income Option requires that the contract owner, until annuitization, allocate the entire contract value to one of the models available under the Custom Portfolio Asset Rebalancing Service (see “Contract Owner Services”) or to a limited set of investment options currently available in the contract.For the list of investment options available under this option please see “Income Benefit Investment Options” later in this prospectus.Allocations to other investment options will not be honored; they will be treated as though no allocation request was submitted.Allocation to a GTO and/or the fixed account is not permitted.The contract owner may reallocate the contract value among the limited set of investment options in accordance with the “Transfers Prior to Annuitization” provision.Additionally, the contract owner may elect Dollar Cost Averaging for Living Benefits described in this prospectus. Currently, subsequent purchase payments are permitted under a 10% Lifetime Income Option as long as the contract value is greater than zero.There may be instances where a subsequent purchase payment creates a financial risk that Nationwide is unwilling to bear.If this occurs, Nationwide may exercise its right to refuse subsequent purchase payments over $50,000.If Nationwide exercises this right to refuse a purchase payment, the contract owner will be notified via telephone and a letter will be sent with the returned purchase payment. Determination of the Income Benefit Base Prior to the First Surrender Upon contract issuance, the Original Income Benefit Base is equal to the contract value.Each time the benefit base is recalculated, as described below, the resulting benefit base is the Current Income Benefit Base.For the first 10 years after the 10% Lifetime Income Option is elected (provided no surrenders are taken from the contract), the Current Income Base will equal the greater of: (1) the highest contract value on any 10% L.Inc Anniversary plus purchase payments submitted and credits applied after that 10% L.Inc Anniversary; or (2) the sum of the following (the “10% simple interest calculation”): (a) the Original Income Benefit Base, plus 10% of the Original Income Benefit Base for each attained 10% L.Inc Anniversary; plus (b) purchase payments submitted and credits applied after contract issuance, plus a prorated amount based upon the number of days from the date of such purchase payment to the next 10% L.Inc Anniversary, plus 10% of such purchase payments for each subsequent 10% L.Inc Anniversary attained. After the 10th 10% L.Inc Anniversary (provided no surrenders are taken from the contract), the Current Income Benefit Base will equal the greater of: (1) the highest contract value on any 10% L.Inc Anniversary plus purchase payments submitted and credits applied after that 10% L.Inc Anniversary; or (2) the simple interest calculation calculated on the 10th 10% L.Inc Anniversary plus any purchase payments submitted or credits applied after the 10th 10% L.Inc Anniversary. However, if at any time prior to the first surrender the contract value equals zero, no further income benefit base calculations will be made.The Current Income Benefit Base will be set equal to the income benefit base calculated on the most recent 10%L.Inc Anniversary, and the annual benefit amount will be based on that Current Income Benefit Base. Lifetime Income Surrenders At any time after the 10% Lifetime Income Option is elected, the contract owner may begin taking the lifetime income benefit by taking a surrender from the contract.Nationwide will surrender accumulation units proportionally from the sub-accounts as of the date of the surrender request.As with any surrender, lifetime income surrenders reduce the contract value and consequently, the amount available for annuitization. At the time of the first surrender, the Current Income Benefit Base is locked in and will not change unless the contract owner takes excess surrenders, elects a reset opportunity (both discussed later in this provision), or submits additional purchase payments.Additional purchase payments submitted after the first surrender from the contract will increase the Current Income Benefit Base by the amount of the purchase payment. 5 Simultaneously, the lifetime withdrawal percentage is determined based on the age of the contract owner as indicated in the following table: Contract Owner’s Age (at time of first surrender) Lifetime Withdrawal Percentage 45 up to 59½ 4% 59½ through 66 5% 67 through 71 5.5% 72 through 80 6% 81 and older 7% A contract owner will receive the 7% lifetime withdrawal percentageonly if he or she does not take a surrender from the contract prior to age 81.Note: The Internal Revenue Code requires that IRAs, SEP IRAs, and Simple IRAs begin distributions no later than April 1 of the calendar year following the calendar year in which the contract owner reaches age 70½.Thus, if the contract is subject to these minimum distribution rules and distributions are taken at the latest date possible under the tax rules, the maximum lifetime withdrawal percentage available to that contract is 5.5%.Contract owners may be eligible to take the minimum required distributions from other IRA, SEP IRA, or Simple IRA contracts or accounts, and thus may be able to receive a lifetime withdrawal percentage greater than 5.5%.Consult a qualified tax advisor. At the time of the first surrender and on each 10% L.Inc anniversary thereafter, the lifetime withdrawal percentage is multiplied by the Current Income Benefit Base to determine the benefit amount for that year.The benefit amount is the maximum amount that can be surrendered from the contract before the next 10% L.Inc anniversary without reducing the Current Income Benefit Base.The ability to surrender the current benefit amount will continue until the earlier of the contract owner’s death or annuitization. Although surrenders up to the benefit amount do not reduce the lifetime benefit base, they do reduce the contract value and the death benefit. If a CDSC does apply, application of the CDSC could cause the gross surrender (the surrender amount plus the CDSC) to exceed the Lifetime Withdrawal Percentage limit.To avoid this, contract owners can request to receive the surrender net of the CDSC amount.The gross amount of the surrender (including the CDSC) is the amount used to determine whether the surrender exceeds the Lifetime Withdrawal Percentage limit. Impact of Withdrawals in Excess of the Lifetime Withdrawal Percentage Limit The contract owner is permitted to surrender contract value in excess of that year’s benefit amount provided that the contract value is greater than zero.Surrenders in excess of the benefit amount will reduce the Current Income Benefit Base, and consequently, the benefit amount calculated for subsequent years.In the event of excess surrenders, the Current Income Benefit Base will be reduced by the greater of: (1) the dollar amount of the surrender in excess of the benefit amount; or (2) the ratio of the dollar amount of the excess surrender to the contract value (which has been reduced by the amount of the benefit amount surrendered), multiplied by the Current Income Benefit Base. In situations where the contract value exceeds the existing Current Income Benefit Base, excess surrenders will typically result in a dollar amount reduction to the new Current Income Benefit Base.In situations where the contract value is less than the existing Current Income Benefit Base, excess surrenders will typically result in a proportional reduction to the new Current Income Benefit Base. Currently, Nationwide allows for an “RMD privilege” whereby Nationwide permits a contract owner to surrender contract value in excess of the benefit amount without reducing the Current Income Benefit Base if such excess surrender is for the sole purpose of meeting Internal Revenue Code required minimum distributions for this contract.This RMD privilege does not apply to beneficially owned contracts.In order to qualify for the RMD privilege, the contract owner must: (1) be at least 70 ½ years old as of the date of the request; (2) own the contract as an IRA, SEP IRA, Simple IRA, or Investment-Only Contract; and (3) submit a completed administrative form to Nationwide’s home office. Nationwide reserves the right to modify or eliminate the RMD privilege if there is any change to the Internal Revenue Code or IRS rules relating required minimum distributions, including the issuance of relevant IRS guidance.If Nationwide exercises this right, any surrender in excess of the benefit amount will reduce the remaining Current Income Benefit Base. Once the contract value falls to zero, the contract owner is no longer permitted to submit additional purchase payments or take surrenders in excess of the benefit amount. 6 Reset Opportunities Nationwide offers an automatic reset of the income benefit base.If, on any 10% L.Inc Anniversary, the contract value exceeds the existing Current Income Benefit Base, Nationwide will automatically reset the Current Income Benefit Base to equal that contract value.This higher amount will be the new Current Income Benefit Base.This automatic reset will continue until any terms and conditions associated with the 10% Lifetime Income Option change. In the event one or more terms and conditions of the 10% Lifetime Income Option change, the reset opportunities still exist, but are no longer automatic.An election to reset the Current Income Benefit Base must be made by the contract owner to Nationwide.On or about each 10% L.Inc Anniversary, Nationwide will provide the contract owner with information necessary to make this determination.Specifically, Nationwide will provide: the contract value; the Current Income Benefit Base; the current terms and conditions associated with the 10% Lifetime Income Option; and instructions on how to communicate an election to reset the benefit base. If the contract owner elects to reset the Current Income Benefit Base, it will be at the then current terms and conditions of the option as described in the most current prospectus.If Nationwide does not receive a contract owner’s election to reset the Current Income Benefit Base within 60 days after the 10% L.Inc Anniversary, Nationwide will assume that the contract owner does not wish to reset the Current Income Benefit Base.If the Current Income Benefit Base is not reset, it will remain the same and the terms and conditions of the 10% Lifetime Income Option will not change (as applicable to that particular contract). Contract owners may cancel the automatic reset feature of the 10% Lifetime Income Option by notifying Nationwide as to such election.Nationwide reserves the right to modify or terminate the automatic reset feature at any time upon written notice to contract owners. Settlement Options If, after beginning the lifetime income surrenders, a contract owner’s contract value falls to zero and there is still a positive Current Income Benefit Base, Nationwide will provide the contract owner with one or more settlement options (in addition to the option of continuing to take or receive annual benefit payments).Specifically, Nationwide will provide a notification to the contract owner describing the following three options, along with instructions on how to submit the election to Nationwide: (1) The contract owner can continue to take annual surrenders of no more than the annual benefit amount until the death of the contract owner; (2) The contract owner can elect the Age Based Lump Sum Settlement Option, as described below; or (3) If the contract owner qualifies after a medical examination, the contract owner can elect the Underwritten Lump Sum Settlement Option, as described below. The options listed above each result in a different amount ultimately received under the 10% Lifetime Income Benefit Option.The Underwritten Lump Sum Settlement Option will generally pay a larger amount than the Age Based Lump Sum Settlement Option when a contract owner is healthier than the normal population.Regardless of age or health, the Underwritten Lump Sum Settlement Option amount will never be less than the Age Based Lump Sum Settlement Option amount.Election of the Age Based Lump Sum Settlement Option enables the contract owner to receive payment without a medical exam, which could potentially delay payment.Before selecting a settlement option, consult with a qualified financial advisor to determine which option is best for you based on your individual financial situation and needs. The contract owner will have 60 days from the date of Nationwide’s notification letter to make an election.Once the contract owner makes an election, the election is irrevocable.If the contract owner does not make an election within 60 days of the date of the notification letter, Nationwide will assume that the contract owner intends to continue to take surrenders of the annual benefit amount. Age Based Lump Sum Settlement Option.Under the Age Based Lump Sum Settlement Option, in lieu of taking surrenders of the annual benefit amount, Nationwide will pay the contract owner a lump sum equal to the contract owner’s most recently calculated annual benefit amount multiplied by the Annual Benefit Multiplier listed below: Contract Owner’s Age (as of the date the Age Based Lump Sum Option is elected) Annual Benefit Multiplier Up to Age 70 5.5 71-75 4.5 76-80 3.5 81-85 2.5 86-90 2.0 91-95 1.5 96+ 1.0 7 For contracts that have elected the 10% Spousal Continuation Benefit, if both spouses are living on the date the Age Based Lump Sum Settlement Option is elected, Nationwide will use the age of the younger contract owner minus three years to determine the Annual Benefit Multiplier.If only one spouse is living on the date the Age Based Lump Sum Settlement Option is elected, Nationwide will use the age of the living spouse to determine the Annual Benefit Multiplier. Underwritten Lump Sum Settlement Option.Under the Underwritten Lump Sum Settlement Option, in lieu of taking surrenders of the annual benefit amount, for those who qualify based on a medical exam, Nationwide will pay the contract owner a lump sum based upon the attained age, sex, and health of the contract owner and joint owner, if applicable.Such information must be submitted by the contract owner to Nationwide on a Nationwide form that is attested to by a certified physician chosen by the contract owner. Termination of Benefit Upon annuitization of the contract, the charge associated with this option will no longer be assessed and all benefits associated with the 10% Lifetime Income Option will terminate.Additionally, upon the contract owner’s death the benefits associated with the option terminate (unless the Spousal Continuation Benefit was also elected). 17. The second paragraph of the “5% Lifetime Income Option” subsection of the “Optional Contract Benefits, Charges and Deductions” section is replaced with the following: The 5% Lifetime Income Option is only available in the State of New York.The 5% Lifetime Income Option may not be elected if any of the following optional benefits are elected: the 10% Lifetime Income Option or the Capital Preservation Plus Lifetime Income Option. 18. The fourth paragraph of the “5% Lifetime Income Option” subsection of the “Optional Contract Benefits, Charges and Deductions” section is replaced with the following: Election of the 5% Lifetime Income Option requires that the contract owner, until annuitization, allocate the entire contract value to one of the models available under the Custom Portfolio Asset Rebalancing Service (see “Contract Owner Services”) or to a limited set of investment options currently available in the contract.For the list of investment options available under this option please see “Income Benefit Investment Options” later in this prospectus.Allocations to other investment options will not be honored; they will be treated as though no allocation request was submitted.Allocation to a GTO and/or the fixed account is not permitted.The contract owner may reallocate the contract value among the limited set of investment options in accordance with the “Transfers Prior to Annuitization” provision.Additionally, the contract owner may elect Dollar Cost Averaging for Living Benefits described in this prospectus. 19. Item (b) of the “Determination of the Income Benefit Base Prior to the First Surrender” subsection of the “5% Lifetime Income Option” section is replaced with the following: (b) purchase payments submitted and credits applied after contract issuance, plus a prorated amount based upon the number of days from the date of such purchase payment to the next 5% L.Inc Anniversary, plus 5% of such purchase payments for each subsequent 5% L.Inc Anniversary attained. 20. The second paragraph of the “Determination of the Income Benefit Base Prior to the First Surrender” subsection of the “5% Lifetime Income Option” section is replaced with the following: After the 10th 5% L.Inc Anniversary (provided no surrenders are taken from the contract), the Current Income Benefit Base will equal the greater of: (1) the highest contract value on any 5% L.Inc Anniversary plus purchase payments submitted and credits applied after that 5% L.Inc Anniversary; or (2) the simple interest calculation calculated on the 10th 5% L.Inc Anniversary plus any purchase payments submitted or credits applied after the 10th 5% L.Inc Anniversary. 8 21. The “Income Benefit Investment Options” chart of the “Optional Contract Benefits, Charges and Deductions” section is replaced with the following: Income Benefit Investment Options Investment Option: Available in: Standard Capital Preservation Plus Program Enhanced Capital Preservation Plus Program 5% L.Inc and 10% L.Inc1 AIM Variable Insurance Funds AIM V.I. Capital Development Fund: Series II Shares X AllianceBernstein Variable Products Series Fund, Inc. AllianceBernstein Small/Mid Cap Value Portfolio: Class B X American Century Variable Portfolios, Inc. American Century VP Mid Cap Value Fund: Class II X American Century VP Value Fund: Class II X American Century Variable Portfolios II, Inc. American Century VP Inflation Protection Fund: Class II X Dreyfus Dreyfus Stock Index Fund, Inc.: Service Shares X Dreyfus Variable Investment Fund – Appreciation Portfolio: Service Shares X Fidelity Variable Insurance Products Fund VIP Equity-Income Portfolio: Service Class 2 X VIP Freedom 2010 Portfolio: Service Class 2 X X2 X VIP Freedom 2020 Portfolio: Service Class 2 X X3 X VIP Freedom 2030 Portfolio: Service Class 2 X X3 VIP Growth Portfolio: Service Class 2 X VIP Investment Grade Bond Portfolio: Service Class 2 X VIP Mid Cap Portfolio: Service Class 2 X Franklin Templeton Variable Insurance Products Trust Franklin Income Securities Fund: Class 2 X Janus Aspen Series Forty Portfolio: Service Shares X Lehman Brothers Advisers Management Trust AMT Short Duration Bond Portfolio: I Class X MFS® Variable Insurance Trust MFS Value Series: Service Class X Nationwide Variable Insurance Trust (NVIT) American Funds NVIT Asset Allocation Fund: Class II X X3 X American Funds NVIT Bond Fund: Class II X American Funds NVIT Growth Fund: Class II X American Funds NVIT Growth-Income Fund: Class II X Lehman Brothers NVIT Core Plus Bond Fund: Class II X Neuberger Berman NVIT Multi Cap Opportunities Fund: Class II X Neuberger Berman NVIT Socially Responsible Fund: Class II X NVIT Cardinal Aggressive Fund: Class II X NVIT Cardinal Balanced Fund: Class II X X X NVIT Cardinal Capital Appreciation Fund: Class II X X2 X NVIT Cardinal Conservative Fund: Class II X X X NVIT Cardinal Moderate Fund: Class II X X2 X NVIT Cardinal Moderately Aggressive Fund: Class II X X3 X NVIT Cardinal Moderately Conservative Fund: Class II X X X NVIT Core Bond Fund: Class II X NVIT Government Bond Fund: Class I X NVIT Investor Destinations Conservative Fund: Class II X X X NVIT Investor Destinations. Moderately Conservative Fund: Class II X X X NVIT Investor Destinations Moderate Fund: Class II X X2 X 9 Income Benefit Investment Options (continued) Investment Option: Available in: Standard Capital Preservation Plus Program Enhanced Capital Preservation Plus Program 5% L.Inc and 10% L.Inc1 NVIT Investor Destinations Moderately Aggressive Fund: Class II X X3 X NVIT Investor Destinations Aggressive Fund: Class II X X3 NVIT Mid Cap Growth Fund: Class II X NVIT Mid Cap Index Fund: Class I X NVIT Money Market Fund: Class I X NVIT Multi-Manager Large Cap Growth Fund: Class II X NVIT Multi-Manager Large Cap Value Fund: Class II X NVIT Multi-Manager Mid Cap Growth Fund: Class II X NVIT Multi-Manager Mid Cap Value Fund: Class II X NVIT Nationwide Fund: Class II X NVIT Short Term Bond Fund: Class II X NVIT U.S. Growth Leaders Fund: Class II X Van Kampen NVIT Comstock Value Fund: Class II X Oppenheimer Variable Account Funds Oppenheimer Capital Appreciation Fund/VA: Service Shares X Oppenheimer Main Street Fund®/VA: Service Shares X T. Rowe Price Equity Series, Inc. T. Rowe Price Blue Chip Growth Portfolio: Class II X T. Rowe Price Equity Income Portfolio: Class II X Van Kampen The Universal Institutional Funds, Inc. – Core Plus Fixed Income Portfolio: Class II X Wells Fargo Advantage Variable Trust Wells FargoAdvantageVT Large Company Growth Fund X Wells FargoAdvantageVT Money Market Fund X Wells FargoAdvantageVT Total Return Bond Fund X Static Asset Allocation Models American Funds Option (33% American Funds NVIT Asset Allocation Fund, 33% American Funds NVIT Bond Fund and 34% American Funds NVIT Growth-Income Fund) X X X Balanced Option (50% Nationwide NVIT Investor Dest. Moderate Fund and 50% Nationwide NVIT Investor Dest. Moderately Conservative Fund) X X X Capital Appreciation Option (50% Nationwide NVIT Investor Dest. Moderate Fund and 50% Nationwide NVIT Investor Dest. Moderately Aggressive Fund) X X2 X 1 5% Lifetime Income Option and 10% Lifetime Income Option 2 The five year program duration is not available with this investment option. 3 The five and seven year program durations are not available with this investment option. 22. The “Contract Owner Services” section is amended to include the following subsection immediately after the “Enhanced Fixed Dollar Cost Averaging” subsection: Dollar Cost Averaging for Living Benefits Nationwide may periodically offer Dollar Cost Averaging programswith the Enhanced Capital Preservation Plus Lifetime Income Option and the Lifetime Income Options referred to as “Dollar Cost Averaging for Living Benefits.”Only new purchase payments to the contract are eligible for Dollar Cost Averaging for Living Benefits.Nationwide reserves the right to require a minimum balance to establish this program. Dollar Cost Averaging for Living Benefits involves the automatic transfer of a specific amount from the standard or enhanced fixed account into other sub-accounts.With this service, the contract owner benefits from the ability to invest in the sub-accounts over a period of time, thereby smoothing out the effects of market volatility.The investment options available for the Enhanced Capital Preservation Plus Lifetime Income Option and the Lifetime Income Options are the only investment optionsavailable for 10 use in the Dollar Cost Averaging for Living Benefits.DollarCost Averaging for Living Benefitstransfers may not be directed to the fixed account, Guaranteed Term Options, or to any investment option that is unavailable with the respective living benefit option.Please refer to the “Income BenefitsInvestment Chart” earlier in this prospectus for the investment optionsavailable for these living benefits. New amounts allocated to the enhanced fixedaccount earn a higher rate ofinterest than assets allocated in the standard fixed account.Each enhanced interest rate is guaranteed for as long as the corresponding program is in effect. Dollar Cost Averaging for Living Benefits transfers are not considered transfer events.Nationwide will process transfers until amount allocated to the standard or enhanced fixed account are exhausted.Once the contract owner enters into the Dollar Cost Averaging for Living Benefits program, the contract owner may not terminate the program prior to the end of their selected program period. Nationwide reserves the right to stop establishing newDollar Cost Averaging for LivingBenefits programs. Nationwide is required by state law to reserve the right to postpone transfer of assets from the fixed account, including an enhanced fixed account, for a period of up to 6 months from the date of the transfer request. 23. A “Custom Portfolio Asset Rebalancing Service” subsection of the “Contract Owner Services” section is added immediately after the “Systematic Withdrawals” subsection as follows: Custom Portfolio Asset Rebalancing Service For contract owners that have elected the CPPLI or a Lifetime Income Option, Nationwide makes available the Custom Portfolio Asset Rebalancing Service (“Custom Portfolio”) at no extra charge.Custom Portfolio is an asset allocation program that contract owners can use to build their own customized portfolio of investments, subject to certain limitations.Asset allocation is the process of investing in different asset classes (such as equity funds, fixed income funds, and money market funds) and may reduce the risk and volatility of investing.There are no guarantees that Custom Portfolio will result a profit or protect against loss in a declining market. Custom Portfolio offers four asset allocation models, each with distinct asset allocations designed by an independent third-party investment advisor to meet different investment goals, risk tolerances, and investment time horizons.Each model is comprised of underlying mutual funds available as investment options under the contract.The contract owner selects their model, then selects the specific underlying mutual funds and investment percentages within the model’s parameters, enabling the contract owner to create their own unique “Custom Portfolio.”Only one “Custom Portfolio” may be created and in effect at a time and the entire variable account contract value must participate in the model. Note: The asset allocation models do not constitute investment advice.Contract owners should consult with a qualified investment advisor regarding the use of Custom Portfolio and to determine which model is appropriate for them. Once the contract owner creates their “Custom Portfolio,” the model is static.This means that that the percentage allocated to each underlying mutual fund will not change over time, except for quarterly rebalancing, as described below. To participate in Custom Portfolio, eligible contract owners must submit the proper administrative form to Nationwide’s home office.While Custom Portfolio is elected, contract owners cannot participate in Asset Rebalancing or Dollar Cost Averaging. Asset Allocation Models available with Custom Portfolio The following models are available with Custom Portfolio: Model 1: Investment objective: long term growth of capital Allocation: 90% equity, 10% fixed income Model 2: Investment objective: balance between a high level of current income and growth of capital, with greater emphasis on growth of capital Allocation: 80% equity, 20% fixed income Model 3: Investment objective: balance between a high level of current income and growth of capital, with an emphasis on growth of capital Allocation: 60% equity, 40% fixed income Model 4: Investment objective: high level of current income with some consideration given to growth of capital Allocation: 40% equity, 60% fixed income The specific underlying mutual funds available to comprise the equity and fixed income components of the models are contained in the program brochure, which is provided to contract owners at the time Custom Portfolio is elected.At that time, contract owners elect their model and the specific underlying mutual funds and percentages that will comprise their “Custom Portfolio.” 11 Quarterly Rebalancing At the end of each calendar quarter, Nationwide will reallocate the variable account contract value so that the percentages allocated to each underlying mutual fund match the most recently provided percentages provided by the contract owner.If the end of a calendar quarter is a Saturday, Sunday, recognized holiday, or any other day that the New York Stock Exchange is closed, the quarterly rebalancing will occur on the next business day.Each quarterly rebalancing is considered a transfer event. However, quarterly rebalancing transfers within your Custom Portfolio are not subject to Short-Term Trading Fees. Changing Models or Portfolio Allocations Contract owners may change the underlying mutual fund allocations or percentages within their elected model or may elect a new model and create a new “Custom Portfolio” within that new model.To implement one of these changes, contract owners must submit new allocation instructions to Nationwide’s home office in writing on Nationwide’s administrative form.Any such changes will be subject to Short-Term Trading Fees and will count as a transfer event, as described in the “Transfer Restrictions” provision. Nationwide reserves the right to limit the number of model changes a contract owner can make each year. Terminating Participation in Custom Portfolio Contract owners can terminate participation in Custom Portfolio by submitting a written request to Nationwide’s home office.In order for the termination to be effective, the termination request must contain valid reallocation instructions that are in accordance with the terms and conditions of the CPP Lifetime Income Option or Lifetime Income Option, as applicable. 12 Nationwide® Heritage Annuitysm II Nationwide Life Insurance Company Individual Flexible Premium Deferred Variable Annuity Contracts Issued by Nationwide Life Insurance Company through its Nationwide Variable Account-II The date of this prospectus is June 1, 2008. This prospectus contains basic information you should understand about the contracts before investing.Please read this prospectus carefully and keep it for future reference. Variable annuities are complex investment products with unique benefits and advantages that may be particularly useful in meeting long-term savings and retirement needs.There are costs and charges associated with these benefits and advantages - costs and charges that are different, or do not exist at all, within other investment products.With help from financial consultants and advisers, investors are encouraged to compare and contrast the costs and benefits of the variable annuity described in this prospectus against those of other investment products, especially other variable annuity and variable life insurance products offered by Nationwide and its affiliates.Nationwide offers a wide array of such products, many with different charges, benefit features and underlying investment options.This process of comparison and analysis should aid in determining whether the purchase of the contract described in this prospectus is consistent with your investment objectives, risk tolerance, investment time horizon, marital status, tax situation and other personal characteristics and needs. The Statement of Additional Information (dated June 1, 2008), which contains additional information about the contracts and the variable account, has been filed with the Securities and Exchange Commission (“SEC”) and is incorporated herein by reference.The table of contents for the Statement of Additional Information is on page 51. To obtain free copies of the Statement of Additional Information and other information about the variable account that has been filed with the SEC, call 1-800-848-6331 (TDD 1-800-238-3035) or write: Nationwide Life Insurance Company 5100 Rings Road, RR1-04-F4 Dublin, Ohio 43017-1522 Information about this and other Nationwide products can be found at: www.nationwide.com. Information about Nationwide and the variable annuity contract described in this prospectus (including the Statement of Additional Information) may also be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C., or may be obtained, upon payment of a duplicating fee, by writing the Public Reference Section of the SEC, treet NE, Washington, D.C. 20549-0102.Additional information on the operation of the Public Reference Room may be obtained by calling the SEC at (202) 551-8090.The SEC also maintains a web site (www.sec.gov) that contains the prospectus, the Statement of Additional Information, material incorporated by reference, and other information. Before investing, understand that annuities and/or life insurance products are not insured by the FDIC or any other Federal government agency, and are not deposits or obligations of, guaranteed by, or insured by the depository institution where offered or any of its affiliates.Annuities that involve investment risk may lose value.These securities have not been approved or disapproved by the SEC, nor has the SEC passed upon the accuracy or adequacy of the prospectus.Any representation to the contrary is a criminal offense. This contract contains features that apply credits to the contract value.The benefit of the credits may be more than offset by the additional fees that the contract owner will pay in connection with the credits.A contract without credits may cost less.Additionally, with respect to the Extra Value Option, be aware that the cost of electing the option and the recapture of the credits (in the event of a surrender) could exceed any benefit of receiving the 3% Extra Value Option credits. The following is a list of the underlying mutual funds available under the contract. AIM Variable Insurance Funds · AIM V.I. Capital Development Fund: Series II Shares AllianceBernstein Variable Products Series Fund, Inc. · AllianceBernstein Small/Mid Cap Value Portfolio: Class B American Century Variable Portfolios, Inc. · American Century VP Mid Cap Value Fund: Class II · American Century VP Value Fund: Class II* American Century Variable Portfolios II, Inc. · American Century VP Inflation Protection Fund: Class II Dreyfus · Dreyfus Investment Portfolios – Small Cap Stock Index Portfolio: Service Shares · Dreyfus Stock Index Fund, Inc.: Service Shares · Dreyfus Variable Investment Fund – Appreciation Portfolio: Service Shares Fidelity Variable Insurance Products Fund · VIP Energy Portfolio: Service Class 2† · VIP Equity-Income Portfolio: Service Class 2* 1 · VIP Freedom 2010 Portfolio: Service Class 2 · VIP Freedom 2020 Portfolio: Service Class 2 · VIP Freedom 2030 Portfolio: Service Class 2 · VIP Growth Portfolio: Service Class 2 · VIP Investment Grade Bond Portfolio: Service Class 2* · VIP Mid Cap Portfolio: Service Class 2 · VIP Overseas Portfolio: Service Class 2R† Franklin Templeton Variable Insurance Products Trust · Franklin Income Securities Fund: Class 2 · Franklin Small Cap Value Securities Fund: Class 2 · Franklin Templeton VIP Founding Funds Allocation Fund: Class 2 ù · Templeton Foreign Securities Fund: Class 3† · Templeton Global Income Securities Fund: Class 3† Janus Aspen Series · Forty Portfolio: Service Shares · International Growth Portfolio: Service II Shares† Lehman Brothers Advisers Management Trust · AMT Short Duration Bond Portfolio: I Class* MFS® Variable Insurance Trust · MFS Value Series: Service Class Nationwide Variable Insurance Trust ("NVIT") · American Funds NVIT Asset Allocation Fund: Class II ù · American Funds NVIT Bond Fund: Class II ù · American Funds NVIT Global Growth Fund: Class II ù · American Funds NVIT Growth Fund: Class II ù · American Funds NVIT Growth-Income Fund: Class II ù · Federated NVIT High Income Bond Fund: Class III†* · Gartmore NVIT Emerging Markets Fund: Class VI† · Gartmore NVIT International Equity Fund: Class VI · Lehman Brothers NVIT Core Plus Bond Fund: Class II · Neuberger Berman NVIT Multi Cap Opportunities Fund: Class II · Neuberger Berman NVIT Socially Responsible Fund: Class II · NVIT Cardinal Aggressive Fund: Class II ù · NVIT Cardinal Balanced Fund: Class II ù · NVIT Cardinal Capital Appreciation Fund: Class II ù · NVIT Cardinal Conservative Fund: Class II ù · NVIT Cardinal Moderate Fund: Class II ù · NVIT Cardinal Moderately Aggressive Fund: Class II ù · NVIT Cardinal Moderately Conservative Fund: Class II ù · NVIT Core Bond Fund: Class II · NVIT Government Bond Fund: Class I · NVIT Health Sciences Fund: Class VI† · NVIT International Index Fund: Class VIII† · NVIT Investor Destinations Funds: Class II Ø NVIT Investor Destinations Conservative Fund: Class II ù Ø NVIT Investor Destinations Moderately Conservative Fund: Class II ù Ø NVIT Investor Destinations Moderate Fund: Class II ù Ø NVIT Investor Destinations Moderately Aggressive Fund: Class II ù Ø NVIT Investor Destinations Aggressive Fund: Class II ù · NVIT Mid Cap Growth Fund: Class II · NVIT Mid Cap Index Fund: Class I · NVIT Money Market Fund: Class I · NVIT Multi-Manager International Growth Fund: Class VI† · NVIT Multi-Manager International Value Fund: Class VI† · NVIT Multi-Manager Large Cap Growth Fund: Class II · NVIT Multi-Manager Large Cap Value Fund: Class II · NVIT Multi-Manager Mid Cap Growth Fund: Class II · NVIT Multi-Manager Mid Cap Value Fund: Class II · NVIT Multi-Manager Small Cap Growth Fund: Class II · NVIT Multi-Manager Small Cap Value Fund: Class II · NVIT Multi-Manager Small Company Fund: Class II · NVIT Nationwide Fund: Class II · NVIT Short Term Bond Fund: Class II · NVIT Technology and Communications Fund: Class VI† · NVIT U.S. Growth Leaders Fund: Class II · Van Kampen NVIT Comstock Value Fund: Class II* · Van Kampen NVIT Multi Sector Bond Fund: Class I* · Van Kampen NVIT Real Estate Fund: Class II Oppenheimer Variable Account Funds · Oppenheimer Capital Appreciation Fund/VA: Service Shares · Oppenheimer Global Securities Fund/VA: Class 4† · Oppenheimer High Income Fund/VA: Class 4†* · Oppenheimer Main Street Fund®/VA: Service Shares · Oppenheimer Main Street Small Cap Fund®/VA: Service Shares T. Rowe Price Equity Series, Inc. · T. Rowe Price Blue Chip Growth Portfolio: Class II · T. Rowe Price Equity Income Portfolio: Class II Van Kampen The Universal Institutional Funds, Inc. · Core Plus Fixed Income Portfolio: Class II* Wells Fargo Advantage Variable Trust · Wells Fargo Advantage VT Discovery Fund · Wells Fargo Advantage VT Large Company Growth Fund · Wells Fargo Advantage VT Money Market Fund · Wells Fargo Advantage VT Small Cap Growth Fund · Wells Fargo Advantage VT Small/Mid Cap Value Fund · Wells Fargo Advantage VT Total Return Bond Fund *These underlying mutual funds may invest in lower quality debt securities commonly referred to as junk bonds. †These underlying mutual funds assess a short-term trading fee. ùThese underlying mutual funds are funds of funds.Expenses for these underlying mutual funds may be higher than funds that do not utilize the fund of funds structure. Purchase payments not invested in the underlying mutual funds of the Nationwide Variable Account-II (“variable account”) may be allocated to the fixed account or the Guaranteed Term Options (Guaranteed Term Options may not be available in every jurisdiction – refer to your contract for specific information). 2 Glossary of Special Terms Accumulation unit - An accounting unit of measure used to calculate the contract value allocated to the variable account before the annuitization date. Annuitization date - The date on which annuity payments begin. Annuity commencement date - The date on which annuity payments are scheduled to begin. Annuity unit - An accounting unit of measure used to calculate the value of variable annuity payments. Contract owner - the person(s) who owns all rights under the contract.All references in this prospectus to “you” shall also mean the contract owner. Contract value - The value of all accumulation units in a contract plus any amount held in the fixed account and any amount held under Guaranteed Term Options. Contract year - Each year the contract is in force beginning with the date the contract is issued. Current Income Benefit Base - For purposes of the 5% Lifetime Income Option, the amount that is multiplied by the lifetime income percentage to arrive at the benefit amount for any given year. FDIC - Federal Deposit Insurance Corporation. Fixed account -An investment option that is funded by Nationwide’s general account. General account - All assets of Nationwide other than those of the variable account or in other separate accounts that have been or may be established by Nationwide. Guaranteed Term Option - Investment options that are part of the Multiple Maturity Separate Account providing a guaranteed interest rate paid over certain periods of time (or terms), if certain conditions are met. Individual Retirement Account -An account that qualifies for favorable tax treatment under Section 408(a) of the Internal Revenue Code, but does not include Roth IRAs. Individual Retirement Annuity or IRA - An annuity contract that qualifies for favorable tax treatment under Section 408(b) of the Internal Revenue Code, but does not include Roth IRAs. Investment-Only Contract -A contract purchased by a qualified pension, profit-sharing or stock bonus plan as defined by Section 401(a) of the Internal Revenue Code. Multiple Maturity Separate Account - A separate account of Nationwide funding the Guaranteed Term Options. Nationwide - Nationwide Life Insurance Company.All references in this prospectus to “we” or “us” shall also mean Nationwide. Net asset value -The value of one share of an underlying mutual fund at the end of a market day or at the close of the New York Stock Exchange. Non-Qualified Contract - A contract which does not qualify for favorable tax treatment as a Qualified Plan, IRA, Roth IRA, SEP IRA, or Simple IRA, or Tax Sheltered Annuity. Original Income Benefit Base - For purposes of the 5% Lifetime Income Option, the initial benefit base calculated on the date the contract is issued, which is equal to the contract value. Qualified Plan - A retirement plan that receives favorable tax treatment under Section 401 of the Internal Revenue Code, including Investment-Only Contracts.In this prospectus, all provisions applicable to Qualified Plans also apply to Investment-Only Contracts unless specifically stated otherwise. Roth IRA -An annuity contract which qualifies for favorable tax treatment under Section 408A of the Internal Revenue Code. SEC - Securities and Exchange Commission. SEP IRA -An annuity contract which qualifies for favorable tax treatment under Section 408(k) of the Internal Revenue Code. Simple IRA -An annuity contract which qualifies for favorable tax treatment under Section 408(p) of the Internal Revenue Code. Sub-accounts - Divisions of the variable account for which accumulation units and annuity units are separately maintained – each sub-account corresponds to a single underlying mutual fund. Target Term Option– Investment options that are, in all material respects, the same as Guaranteed Term Options.All references in this prospectus to Guaranteed Term Options in connection with the Capital Preservation Plus Lifetime Income Option will also mean Target Term Options (in applicable jurisdictions). Tax Sheltered Annuity - An annuity that qualifies for favorable tax treatment under Section 403(b) of the Internal Revenue Code.Contracts issued pursuant to this prospectus cannot be issued as Tax Sheltered Annuities. Valuation date - Each day the New York Stock Exchange is open for business, or any other day during which there is a sufficient degree of trading of underlying mutual fund shares such that the current net asset value of accumulation units or annuity units might be materially affected.Values of the variable account are determined as of the close of the New York Stock Exchange which generally closes at 4:00 p.m. Eastern Time, but may close earlier on certain days and as conditions warrant. Valuation period - The period of time commencing at the close of a valuation date and ending at the close of the New York Stock Exchange for the next succeeding valuation date. Variable account - Nationwide Variable Account-II, a separate account of Nationwide that contains variable account allocations.The variable account is divided into sub-accounts, each of which invests in shares of a separate underlying mutual fund. 3 Table of Contents Page Glossary of Special Terms 3 Contract Expenses 6 Underlying Mutual Fund Annual Expenses 7 Example 8 Synopsis of the Contracts 8 Purpose of the Contract Minimum Initial and Subsequent Purchase Payments Credits on Purchase Payments Charges and Expenses Annuity Payments Taxation Ten Day Free Look Condensed Financial Information 11 Financial Statements 11 Nationwide Life Insurance Company 11 Nationwide Investment Services Corporation 11 Investing in the Contract 11 The Variable Account and Underlying Mutual Funds Guaranteed Term Options The Fixed Account The Contract in General 14 Distribution, Promotional and Sales Expenses Underlying Mutual Fund Payments Profitability Contract Modification Standard Charges and Deductions 15 Mortality and Expense Risk Charge Administrative Charge Contract Maintenance Charge Contingent Deferred Sales Charge Premium Taxes Short-Term Trading Fees Optional Contract Benefits, Charges and Deductions 18 Death Benefit Options Spousal Protection Annuity II Option Beneficiary Protector II Option 3% Extra Value Option Capital Preservation Plus Lifetime Income Option Lifetime Income Option – Generally 5% Lifetime Income Option Spousal Continuation Benefit Income Benefit Investment Options Removal of Optional Variable Account Charges 32 Ownership and Interests in the Contract 32 Contract Owner Joint Owner Contingent Owner Annuitant Contingent Annuitant Co-Annuitant Joint Annuitant Beneficiary and Contingent Beneficiary Changes to the Parties to the Contract Operation of the Contract 34 Minimum Initial and Subsequent Purchase Payments Purchase Payment Credits Pricing Application and Allocation of Purchase Payments Determining the Contract Value 4 Table of Contents (continued) Page Transfer Requests Transfer Restrictions Transfers Prior to Annuitization Transfers After Annuitization Right to Examine and Cancel 38 Surrender (Redemption) Prior to Annuitization 39 Partial Surrenders (Partial Redemptions) Full Surrenders (Full Redemptions) Surrender (Redemption) After Annuitization 39 Assignment 39 Contract Owner Services 40 Asset Rebalancing Dollar Cost Averaging Enhanced Fixed Account Dollar Cost Averaging Fixed Account Interest Out Dollar Cost Averaging Systematic Withdrawals Death Benefits 41 Death of Contract Owner Death of Annuitant Death of Contract Owner/Annuitant Death Benefit Payment Death Benefit Calculations Annuity Commencement Date 45 Annuitizing the Contract 45 Annuitization Date Annuitization Fixed Annuity Payments Variable Annuity Payments Frequency and Amount of Annuity Payments Annuity Payment Options 46 Annuity Payment Options for Contracts with Total Purchase Payments Less Than or Equal to $2,000,000 Annuity Payment Options for Contracts with Total Purchase Payments Greater Than $2,000,000 Statements and Reports 47 Legal Proceedings 48 Table of Contents of Statement of Additional Information 51 Appendix A: Underlying Mutual Funds 52 Appendix B: Condensed Financial Information 61 Appendix C: Contract Types and Tax Information 62 5 Contract Expenses The following tables describe the fees and expenses that a contract owner will pay when buying, owning, or surrendering the contract. The first table describes the fees and expenses a contract owner will pay at the time the contract is purchased, surrendered, or when cash value is transferred between investment options. Contract Owner Transaction Expenses Maximum Contingent Deferred Sales Charge (“CDSC”) (as a percentage of purchase payments surrendered) Range of CDSC over time: 7% Number of Completed Years from Date of Purchase Payment 0 1 2 3 4 5 6 7 CDSC Percentage 7% 7% 6% 5% 4% 3% 2% 0% Some state jurisdictions require a lower CDSC schedule.Please refer to your contract for state specific information. Maximum Premium Tax Charge (as a percentage of purchase payments) 5%1 Maximum Short-Term Trading Fee (as a percentage of transaction amount2) 1% The next table describes the fees and expenses that a contract owner will pay periodically during the life of the contract (not including underlying mutual fund fees and expenses). Recurring Contract Expenses Maximum Annual Contract Maintenance Charge $303 Variable Account Annual Expenses (annualized rate of total variable account charges as a percentage of the daily net assets)4 Mortality and Expense Risk Charge 0.90% Administrative Charge 0.20% Optional Riders with charges assessed as an annualized rate of total variable account charges as a percentage of the daily net assets: Death Benefit Options (an applicant may purchase one) One-Year Enhanced Death Benefit II Option Total Variable Account Charges (including this option only) 0.15% 1.25% One-Month Enhanced Death Benefit II Option Total Variable Account Charges (including this option only) 0.35% 1.45% Combination Enhanced Death Benefit II Option Total Variable Account Charges (including this option only) 0.45% 1.55% Spousal Protection Annuity II Option Total Variable Account Charges (including this option only) 0.20% 1.30% Beneficiary Protector II Option Total Variable Account Charges (including this option only) 0.35%5 1.45% 3% Extra Value Option Total Variable Account Charges (including this option only) 0.45%6 1.55% Capital Preservation Plus Lifetime Income Option Total Variable Account Charges (including this option only) 1.00%7 2.10% Optional Riders with charges assessed annually as a percentage of the Current Income Benefit Base:8 5% Lifetime Income Option 1.00%9 Spousal Continuation Benefit 0.15%10 6 The next table shows the fees and expenses that a contract owner would pay if he/she elected all of the optional benefits available under the contract (and the most expensive of mutually exclusive optional benefits). Summary of Maximum Contract Expenses (annualized rate, as a percentage of the daily net assets) Mortality and Expense Risk Charge (applicable to all contracts) 0.90% Administrative Charge (applicable to all contracts) 0.20% Combination Enhanced Death Benefit II Option 0.45% Spousal Protection Annuity II Option 0.20% Beneficiary Protector II Option 0.35% 3% Extra Value Option 0.45% 5% Lifetime Income Option 1.00%11 Spousal Continuation Benefit 0.15%11 Maximum Possible Total Variable Account Charges 3.70%12 Underlying Mutual Fund Annual Expenses The next table shows the minimum and maximum total operating expenses as of December 31, 2007 charged by the underlying mutual funds that you may pay periodically during the life of the contract.More detail concerning each underlying mutual fund’s fees and expenses is contained in the prospectus for each underlying mutual fund. Total Annual Underlying Mutual Fund Operating Expenses Minimum Maximum (expenses that are deducted from underlying mutual fund assets, including management fees, distribution (12b-1) fees, and other expenses, as a percentage of average underlying mutual fund assets) 0.46% 1.47% The minimum and maximum underlying mutual fund operating expenses indicated above do not reflect voluntary or contractual reimbursements and/or waivers applied to some underlying mutual funds.Therefore, actual expenses could be lower.Refer to the underlying mutual fund prospectuses for specific expense information. 1Nationwide will charge between 0% and 5% of purchase payments for premium taxes levied by state or other government entities. 2 See “Short-Term Trading Fees” later in this prospectus for a description of transactions which are assessed this fee. 3 Please see the “Contract Maintenance Charge” section for more details. 4These charges apply only to sub-account allocations.Unless otherwise indicated, these charges do not apply to allocations made to the fixed account or to the Guaranteed Term Options. 5 In addition to the charge assessed to variable account allocations, allocations made to the fixed account and to the Guaranteed Term Options will be assessed a fee of 0.35% by decreasing the interest credited to amounts allocated to the fixed account and to the Guaranteed Term Options. 6 In addition to the charge assessed to variable account allocations, allocations made to the fixed account and to the Guaranteed Term Options for the first 7 contract years will be assessed a fee of 0.45% by decreasing the interest credited to amounts allocated to the fixed account and to the Guaranteed Term Options. 7 Currently, the variable account charge associated with the Capital Preservation Plus Lifetime Income Option is equal to an annualized rate of 0.60% of the daily net assets of the variable account.In addition to the charge assessed to variable account allocations, allocations made to the Guaranteed Term Options will be assessed a fee not to exceed 1.00% by decreasing the interest credited to amounts allocated to the Guaranteed Term Options.Currently, the interest deduction is 0.60%. 8 For information about how the Current Income Benefit Base is calculated, please see “Determination of the Income Benefit Base Prior to the First Surrender” later in this prospectus. 9 Currently, the charge associated with the 5% Lifetime Income Option is equal to 0.60% of the Current Income Benefit Base. 10 The Spousal Continuation Benefit is only available for election if the 5% Lifetime Income Option is elected. 11 This charge is a percentage of the Current Income Benefit Base.For purposes of this table, Nationwide assumes the Current Income Benefit Base is equal to the daily net assets. 12 The Maximum Possible Total Variable Account Charges associated with a particular contract may be higher or lower than 3.70% depending on whether the Current Income Benefit Base is higher or lower than the daily net assets.For purposes of this table, Nationwide assumes the Current Income Benefit Base is equal to the daily net assets. 7 Example This Example is intended to help contract owners compare the cost of investing in the contract with the cost of investing in other variable annuity contracts.These costs include contract owner transaction expenses, contract fees, variable account annual expenses, and underlying mutual fund fees and expenses.The Example does not reflect premium taxes or Short-Term Trading Fees which, if reflected, would result in higher expenses. The Example assumes: · a $10,000 investment in the contract for the time periods indicated; · a 5% return each year; · the maximum and the minimum fees and expenses of any of the underlying mutual funds; · the maximum Contingent Deferred Sales Charges; · A $30 Contract Maintenance Charge expressed as a percentage of the average contract account size; and · the total variable account charges associated with the most expensive combination of optional benefits (3.70%).1 For those contracts that do not elect the most expensive combination of optional benefits, the expenses would be lower. If you surrender your contract at the end of the applicable time period If you do not surrender your contract If you annuitize your contract at the end of the applicable time period 1 Yr. 3 Yrs. 1 Yr. 3 Yrs. 1 Yr. 3 Yrs. Maximum Total Underlying Mutual Fund Operating Expenses (1.47%) $1,204 $2,160 $574 $1,710 * $1,710 Minimum Total Underlying Mutual Fund Operating Expenses (0.46%) $1,098 $1,859 $468 $1,409 * $1,409 *The contracts sold under this prospectus do not permit annuitization during the first two contract years. 1The total variable account charges associated with the most expensive combination of optional benefits may be higher or lower than 3.70% depending on whether the Current Income Benefit Base is higher or lower than the daily net assets.For purposes of this table, Nationwide assumes the Current Income Benefit Base is equal to the daily net assets. Synopsis of the Contracts The contracts described in this prospectus are individual flexible purchase payment contracts. The contracts can be categorized as: · Charitable Remainder Trusts; · Individual Retirement Annuities (“IRAs”); · Investment-Only Contracts (Qualified Plans); · Non-Qualified Contracts; · Roth IRAs; · Simplified Employee Pension IRAs (“SEP IRAs”); and · Simple IRAs. For more detailed information with regard to the differences in contract types, please see Appendix C: Contract Types and Tax Information later in this prospectus. Purpose of the Contract The annuity described in this prospectus is intended to provide benefits to a single individual and his/her beneficiaries.It is not intended to be used: · by institutional investors; · in connection with other Nationwide contracts that have the same annuitant; or · in connection with other Nationwide contracts that have different annuitants, but the same contract owner. By providing these annuity benefits, Nationwide assumes certain risks.If Nationwide determines that the risks it intended to assume in issuing the contract have been altered by misusing the contract as described above, Nationwide reserves the right to take any action it deems necessary to reduce or eliminate the altered risk, including, but not limited to, rescinding the contract and returning the contract value (less any applicable Contingent Deferred Sales Charge and/or market value adjustment).Nationwide also reserves the right to take any action it deems necessary to reduce or eliminate altered risk resulting from materially false, misleading, incomplete or otherwise deficient information provided by the contract owner. Minimum Initial and Subsequent Purchase Payments Contract Type Minimum Initial Purchase Payment* Minimum Subsequent Payments** Charitable Remainder Trust $5,000 $500 IRA $3,000 $500 Investment-Only $3,000 $500 Non-Qualified $5,000 $500 Roth IRA $3,000 $500 SEP IRA $3,000 $500 Simple IRA $3,000 $500 *A contract owner will meet the minimum initial purchase payment requirement by making purchase payments equal to the required minimum over the course of the first contract year. 8 **For subsequent purchase payments sent via electronic deposit, the minimum subsequent purchase payment is $50. Subsequent purchase payments may not be permitted in all states. If the contract owner elects the 3% Extra Value Option, amounts credited to the contract in excess of total purchase payments may not be used to meet the minimum initial and subsequent purchase payment requirements. Guaranteed Term Options Guaranteed Term Options are separate investment options under the contract.The minimum amount that may be allocated to a Guaranteed Term Option is $1,000. Credits on Purchase Payments Purchase Payment Credits (“PPCs”) are additional credits that Nationwide will apply to a contract when cumulative purchase payments reach certain aggregate levels. Each time a contract owner submits a purchase payment, Nationwide will perform a calculation to determine if and how many PPCs are payable as a result of that particular deposit. PPCs are considered earnings, not purchase payments, and they will be allocated in the same proportion that purchase payments are allocated on the date the PPCs are applied. If the contract owner cancels the contract pursuant to the contractual free-look provision, Nationwide will recapture all PPCs applied to the contract.In those states that require the return of the greater of purchase payments or contract value or for IRAs that are surrendered pursuant to the contractual free-look, Nationwide will recapture all PPCs, but under no circumstances will the amount returned to the contract owner be less than the purchase payments made to the contract.In those states that allow a return of contract value, the contract owner will retain any earnings attributable to the PPCs, but all losses attributable to the PPCs will be incurred by Nationwide. All PPCs are fully vested after the end of the contractual free-look period. For further information on PPCs, please see “Purchase Payment Credits” later in this prospectus. Charges and Expenses Mortality and Expense Risk Charge Nationwide deducts a Mortality and Expense Risk Charge equal to an annualized rate of 0.90% of the daily net assets of the variable account. The Mortality and Expense Risk Charge compensates Nationwide for providing the insurance benefits under the contract, including the contract’s standard death benefit.It also compensates Nationwide for assuming the risk that annuitants will live longer than assumed.Finally, the Mortality and Expense Risk Charge compensates Nationwide for guaranteeing that charges will not increase regardless of actual expenses.Nationwide may realize a profit from this charge, which Nationwide may use to finance the distribution of the contracts. Administrative Charge Nationwide deducts an Administrative Charge equal to an annualized rate of 0.20% of the daily net assets of the variable account. The Administrative Charge reimburses Nationwide for administrative costs it incurs resulting from providing contract benefits, including preparation of the contract and prospectus, confirmation statements, annual account statements and annual reports, legal and accounting fees as well as various related expenses. Nationwide may realize a profit from this charge, which Nationwide may use to finance the distribution of the contracts. Contract Maintenance Charge A $30 Contract Maintenance Charge is assessed on each contract anniversary and upon full surrender of the contract.If, on any contract anniversary (or on the date of a full surrender), the contract value is $50,000 or more, Nationwide will waive the Contract Maintenance Charge from that point forward. Contingent Deferred Sales Charge Nationwide does not deduct a sales charge from purchase payments upon deposit into the contract.However, Nationwide may deduct a Contingent Deferred Sales Charge (“CDSC”) if any amount is withdrawn from the contract.This CDSC reimburses Nationwide for sales expenses.The amount of the CDSC will not exceed 7% of purchase payments surrendered. Death Benefit Options In lieu of the standard death benefit, an applicant may elect one of the following death benefit options at the time of application: Death Benefit Options Charge* One-Year Enhanced Death Benefit II Option1 0.15% One-Month Enhanced Death Benefit II Option1 0.35% Combination Enhanced Death Benefit II Option2 0.45% *The charges shown are the annualized rates charged as a percentage of the daily net assets of the variable account. 1The One-Year Enhanced Death Benefit II Option and the One-Month Enhanced Death Benefit II Option are only available for contracts with annuitants age 80 or younger at the time of application. 2The Combination Enhanced Death Benefit II Option is only available for contracts with annuitants age 75 or younger at the time of application. For more information about the standard and optional death benefits, please see the “Death Benefit Calculations” provision. Spousal Protection Annuity II Option A Spousal Protection Annuity II Option is available under the contract at the time of application.If the contract owner elects the Spousal Protection Annuity II Option, Nationwide will deduct an additional charge at an annualized rate of 0.20% of the daily net assets of the variable account. 9 Beneficiary Protector II Option A Beneficiary Protector II Option is available under the contract at the time of application.This option is only available for contracts with annuitantsage 75 or younger at the time of application.If the contract owner of an eligible contract elects the Beneficiary Protector II Option, Nationwide will deduct an additional charge at an annualized rate of 0.35% of the daily net assets of the variable account.Additionally, allocations made to the fixed account and the Guaranteed Term Options will be assessed a fee of 0.35% by decreasing the interest credited to amounts allocated to the fixed account and Guaranteed Term Options. 3% Extra Value Option A 3% Extra Value Option is available under the contract at the time of application.If the contract owner elects the 3% Extra Value Option, Nationwide will deduct an additional charge equal to an annualized rate of 0.45% of the daily net assets of the variable account.Additionally, allocations made to the fixed account and the Guaranteed Term Options will be assessed a fee of 0.45% by decreasing the interest credited to amounts allocated to the fixed account and Guaranteed Term Options.Nationwide will discontinue deducting the charges at the end of the 7th contract year.Under certain circumstances, Nationwide may restrict the allocation of purchase payments to the fixed account when the contract owner elects or has elected the 3% Extra Value Option.These restrictions may be imposed at Nationwide’s discretion when economic conditions are such that Nationwide is unable to recoup the cost of providing the up-front 3% Extra Value Option credits. Capital Preservation Plus Lifetime Income Option The Capital Preservation Plus Lifetime Income Option is available under the contract at the time of application.The primary contract owner (or the primary annuitant in the case of a non-natural contract owner) must be age 35 or older at the time of application.The Capital Preservation Plus Lifetime Income Option may not be elected if the 5% Lifetime Income Option is elected. If the contract owner elects the Capital Preservation Plus Lifetime Income Option, Nationwide will deduct an additional charge equal to an annualized rate not to exceed 1.00% of the daily net assets of the variable account.Currently, the variable account charge is an annualized rate of 0.60% of the daily net assets of the variable account.Additionally, allocations made to the Guaranteed Term Options will be assessed a fee of not more than 1.00% by decreasing the interest credited to amounts allocated to the Guaranteed Term Options.Currently, the fee is 0.60%. 5% Lifetime Income Option The 5% Lifetime Income Option is available under the contract at the time of application.The primary contract owner (or the primary annuitant in the case of a non-natural contract owner) must be between age 45 and 85 at the time of application.The 5% Lifetime Income Option may not be elected if the Capital Preservation Plus Lifetime Income Option is elected. If the contract owner elects the 5% Lifetime Income Option, Nationwide will deduct an additional charge equal to a rate not to exceed 1.00% of the Current Income Benefit Base, which is the amount upon which the annual benefit is based.The current charge for the 5% Lifetime Income Option is 0.60% of the Current Income Benefit Base.The charge is deducted on each contract anniversary and is taken from the sub-accounts proportionally based on contract allocations at the time the charge is deducted. Spousal Continuation Benefit The Spousal Continuation Benefit is available under the contract at the time of application for those contracts that have also elected the 5% Lifetime Income Option.The primary contract owner’s spouse (or the primary annuitant’s spouse in the case of a non-natural contract owner) must be between age 45 and 85 at the time of application. If the contract owner elects the Spousal Continuation Benefit, Nationwide will deduct an additional charge equal to a rate of 0.15% of the Current Income Benefit Base which is the amount upon which the 5% Lifetime Income Option annual benefit is based.The charge is deducted at the same time and in the same manner as the 5% Lifetime Income Option charge. Charges for Optional Benefits The charges associated with optional benefits are generally only assessed prior to annuitization.However, the charge associated with the 3% Extra Value Option is assessed for the first 7 contract years.Therefore, if a contract owner that elected the 3% Extra Value Option annuitizes before the end of the 7th contract year, the charge for that option will continue to be assessed after annuitization until the end of the 7th contract year. Annuity Payments Annuity payments begin on the annuitization date and will be based on the annuity payment option chosen prior to annuitization.Annuity payments will generally be received within 7 to 10 days after each annuity payment date. Taxation How a contract is taxed depends on the type of contract issued and the purpose for which the contract is purchased.Nationwide will charge against the contract any premium taxes levied by any governmental authority (see “Federal Tax Considerations” in Appendix C: Contract Types and Tax Information and “Premium Taxes”). Ten Day Free Look Under state insurance laws, contract owners have the right, during a limited period of time, to examine their contract and decide if they want to keep it or cancel it.This right is referred to as a “free look” right.The length of this time period depends on state law and may vary depending on whether your purchase is replacing another annuity contract you own.Check the contract for more details about the free look right in your state.See “Right to Examine and Cancel” later in this prospectus for more information. 10 Condensed Financial Information The value of an accumulation unit is determined on the basis of changes in the per share value of the underlying mutual funds and the assessment of variable account charges which may vary from contract to contract (for more information on the calculation of accumulation unit values, see “Determining Variable Account Value – Valuing an Accumulation Unit”).Since this annuity contract was first available for sale on June 1, 2008, there are no accumulation unit values available. Financial Statements Financial statements for the variable account and consolidated financial statements for Nationwide are located in the Statement of Additional Information.A current Statement of Additional Information may be obtained, without charge, by contacting Nationwide’s home office at the telephone number listed on page 1 of this prospectus. Nationwide Life Insurance Company Nationwide is a stock life insurance company organized under Ohio law in March 1929, with its home office at One Nationwide Plaza, Columbus, Ohio 43215.Nationwide is a provider of life insurance, annuities and retirement products.It is admitted to do business in all states, the District of Columbia and Puerto Rico. Nationwide is a member of the Nationwide group of companies.Nationwide Mutual Insurance Company and Nationwide Mutual Fire Insurance Company (the “Companies”) are the ultimate controlling persons of the Nationwide group of companies.The Companies were organized under Ohio law in December 1925 and 1933 respectively.The Companies engage in a general insurance and reinsurance business, except life insurance. Nationwide Investment Services Corporation The contracts are distributed by the general distributor, Nationwide Investment Services Corporation (“NISC”), One Nationwide Plaza, Columbus, Ohio 43215.NISC is a wholly owned subsidiary of Nationwide. Investing in the Contract The Variable Account and Underlying Mutual Funds Nationwide Variable Account-II is a variable account that invests in the underlying mutual funds listed in Appendix A.Nationwide established the variable account on October 7, 1981 pursuant to Ohio law.Although the variable account is registered with the SEC as a unit investment trust pursuant to the Investment Company Act of 1940 (“1940 Act”), the SEC does not supervise the management of Nationwide or the variable account. Income, gains, and losses credited to, or charged against, the variable account reflect the variable account’s own investment experience and not the investment experience of Nationwide’s other assets.The variable account’s assets are held separately from Nationwide’s assets and are not chargeable with liabilities incurred in any other business of Nationwide.Nationwide is obligated to pay all amounts promised to contract owners under the contracts. The variable account is divided into sub-accounts, each corresponding to a single underlying mutual fund.Nationwide uses the assets of each sub-account to buy shares of the underlying mutual funds based on contract owner instructions. Contract owners receive underlying mutual fund prospectuses when they make their initial sub-account allocations and any time they change those allocations.
